DETAILED ACTION 
Response to Arguments
The amendments filed 6/16/2021 have been entered and made of record. 

Applicant's amendments and arguments filed 6/16/2021 have been considered but are moot in view of the new ground(s) of rejection because the Applicant has amended at least independent claims 1, 9 and 20. 
Re Claim 9, in Applicant’s Arguments/Remarks (of 6/16/2021) page 10, Applicant states that Faust does not teach “evaluating the external designation by comparing the disease designation to the external designation” 
However, the Examiner disagrees, because 
Faust teaches a quality assurance (QA) of {using AI known as convolutional neural networks (CNNs) which includes a the quality assurance (QA) machine learning model} is used in evaluating the external designation by comparing the disease designation to the external designation (see Faust: e.g., -- AI-based tools, when trained with images of non-small cell lung cancers found in The Cancer Genome Atlas (TCGA), can identify novel morphologic features that predict survival.  CNN-based scanning for metastatic tumor foci in lymph nodes achieved substantially lower false-negative rates than pathologists (26.8% vs 7.6%).  With sufficient training, CNN may even offer complementary timely and cost-effective surrogates of molecular biomarkers (e.g., IDH1/2, 1p19q and MGMT status) for certain cases.  Similarly, CNNs may help identify predictive histologic features of responders and help stratify patients to personalized regimens (e.g., immunotherapy).  Lastly, CNNs offer a cost-effective quality assurance, consensus or a timely second opinion to smaller community centers.  CNN-aided pathologic analysis thus offers a promising tool for global implementation of a sustainable personalized medicine program.--, in [0281]); 
it is clearly stated above, that such cost-effective quality assurance offered by a CNNs which includes a the quality assurance (QA) machine learning model is to evaluating the external designation {such as the designation by the pathologists} by comparing the disease designation to the external designation (see Faust: e.g., -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, {herein prediction scores, or like “undefined” is quality designation} in [0170], [0207], and [0224]),
Herein, “Diagnoses and slide descriptions rendered by a CNN” is mapped to/read on  “the disease designation”, and, “diagnosis provided by … pathologist” is mapped to/read on “the external designation”, and herein “external” is interpreted as by pathologist vs. “internal” would be interpreted as by CNNs as the machine learning model, and to achieve quality assurance of the correctness of the 
Faust however does not explicitly teach the newly added limitation of “rejecting the external designation based on the evaluation”, after consideration, this limitation is rejected with the new ground(s), in view of Colley (US 20210090694 A1, DATE FILED:    October 18, 2019), because 
Colley teaches rejecting the external designation based on the evaluation (see Colley: e.g., -- a test suite that instructs the system to query one or more known portions of a record for gender-identifying information, review that information for internal consistency (if more than one portion of the record is considered), and to return that gender as an attribute for the patient may be usable for multiple use cases as a fairly generic test suite.  In another example, the test suite may seek to compare the structured patient data against a set of one or more guidelines, e.g., clinical trial inputs or metrics reflecting general patient population results (e.g., survival, progression, etc.), to determine whether the patient's data is in-line with those guidelines or reflects a potential error or outlier…. validations may be specific to certain use cases based, e.g., on other data extracted from a patient record.  For example, certain types of cancer are gender-specific.  Thus, a quality assurance validation or rule that says "if structured data extracted from the patient record includes an attribute for prostate cancer, then a patient gender of `female` represents an error" is useful for prostate cancer use cases but not 
for other cancers or diseases.--, in [1460]-[1470]; and, -- A quality assurance engineer may want to compare the output of their manually maintained clinical data test suites 
	Faust and Colley are combinable as they are in the same field of endeavor:  using the machine learning models to analyzing medical data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faust’s method using Colley’s teachings by including rejecting the external designation based on the evaluation to Faust’s quality assurance {so that, as Faust pointed out “the false-negative rates of pathologists” as modified by Colley, Faust would reject the false-negative of pathologists as “errors”, or “false” by comparing the external designation of annotations by the pathologists with “the disease designation” predicted by the CNNs}, in order to validate the external disease designation (see Colley: e.g. in [1460]-[1479]).

	Re Claims 10-11, in Applicant’s Arguments/Remarks (of 6/16/2021) pages 11-12, Applicant states that Faust does not teach a the comparison result is a discrepancy indication, and determining a discrepancy level based on the discrepancy indication,
	However, the Examiner disagrees, because:
	As discussed above for claim 9, Faust discloses the comparison of the prediction output from CNNs with the external designation such as by pathologists, Faust further discloses  the comparison result is a discrepancy indication (see Faust: e.g., --Diagnoses and slide descriptions rendered by the CNN are compared to a consensus diagnosis provided by 3 board-certified neuropathologists.  Confusion matrixes will also be generated to understand, refine, and reduce specific mis-classifications.  External validation of the CNN's performance through collaborations with independent cancer center may be sought.--, in [0266]-[0270]; and, --Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224] -- AI-based tools, when trained with images of non-small cell lung cancers found in The Cancer Genome Atlas (TCGA), can identify novel morphologic features that predict survival.  CNN-based scanning for metastatic tumor foci in lymph nodes achieved substantially lower false-negative rates than pathologists (26.8% vs 7.6%).  With sufficient training, CNN may even offer complementary timely and cost-effective surrogates of molecular biomarkers (e.g., IDH1/2, 1p19q and MGMT status) for certain cases.  Similarly, CNNs may help identify predictive histologic features of responders and help stratify patients to personalized regimens (e.g., immunotherapy).  Lastly, CNNs offer a cost-effective quality assurance, consensus or a timely second opinion to smaller community centers.  CNN-aided pathologic analysis thus offers a promising tool for global implementation of a sustainable personalized medicine program.--, in [0281]); and 
	Faust further discloses determining a discrepancy level based on the discrepancy indication (see Faust: e.g., --Diagnoses and slide descriptions rendered by the CNN are compared to a consensus diagnosis provided by 3 board-certified neuropathologists.  Confusion matrixes will also be generated to understand, refine, and reduce specific mis-classifications.  External validation of the CNN's performance through collaborations with independent cancer center may be sought.--, in [0266]-[0270]; and, --Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224] -- AI-based tools, when trained with images of non-small cell lung cancers found in The Cancer Genome Atlas (TCGA), can identify novel morphologic features that predict survival.  CNN-based scanning for metastatic tumor foci in lymph nodes achieved substantially lower false-negative rates than pathologists (26.8% vs 7.6%).  With sufficient training, CNN may even offer complementary timely and cost-effective surrogates of molecular biomarkers (e.g., IDH1/2, 1p19q and MGMT status) for certain cases.  Similarly, CNNs may help identify predictive histologic features of responders and help stratify patients to personalized regimens (e.g., immunotherapy).  Lastly, CNNs offer a cost-effective quality assurance, consensus or a timely second opinion to smaller community centers.  CNN-aided pathologic analysis thus offers a promising tool for global implementation of a sustainable personalized medicine program.--, in [0281]).

	Re Claim 1, with regarding to newly added limitation “determining a quality assurance (QA) machine learning model different than the QC machine learning model, the QA machine learning model being generated by processing a plurality of training images, associated with the pathology category, providing the digital image as an input to the QA machine learning model based on the Quality designation being an approved Quality designation; and receiving the disease designation for the digital image as an output from the QA machine learning model”,  after consideration, this limitation is rejected with the new ground(s),because:
	Faust discloses determining a quality assurance (QA) machine learning model different than the QC machine learning model, the QA machine learning model being generated by processing a plurality of training images, associated with the pathology category (see Faust: e.g., --a convolutional neural network that models a hyperdimensional space, the convolutional neural network trained using pathology images.  The platform has one or more processors, and one or more programs.  The one or more program are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions to: determine a region of interest on a pathology slide and a predicted region of interest (ROI) type by classifying a plurality of pathology features abstracted from the pathology slide using the convolutional neural network; and generate, at an interface tool for display on a display device, output indications of the region of interest on a visual representation of the pathology slide and annotations of the predicted region of interest type on the visual representation of the pathology slide.--, in [0005], and [0021], [0028], and [0036]; and, --The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]), 
to predict a disease designation based on one or more biomarkers (see Faust: e.g., --Other stains and fixation methods that could change how the slide looks or affect classification include the use of other available stains (e.g., silver stain, H&E+luxol fast blue (LFB), histochemical stains, and so on).  A proprietary stain can be used that improves image analysis….The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups,--, in [0097]-[0098]; and, --Each convolutional neural network may be trained on appropriate data or otherwise configured to classify or predict certain result and/or classify certain input data.  Each convolutional neural network may thus be optimized or fine-tuned for different classification purposes.--, in [0106]),
providing the digital image as an input to the QA machine learning model based on the Quality designation being an approved Quality designation (see Faust: e.g., --The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]), and 
receiving the disease designation for the digital image as an output from the QA machine learning model (see Faust: e.g., --The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]).




Therefore, amended claims 1, and 3-20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faust (US 20200272864 A1, DATE FILED: November 6, 2018); and in view of Colley (US 20210090694 A1, DATE FILED: October 18, 2019).
Re Claim 9, Faust discloses a computer-implemented method for processing electronic images (see Faust: e.g., in [0219]-[0220], and [0263]-[0266]), the method comprising:
receiving at least one digital image corresponding to a target specimen associated with a pathology category, wherein the digital image is an image of human tissue and/or an image algorithmically generated to replicate human tissue (see Faust: e.g., Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]);
determining a quality assurance (QA) machine learning model, the QA machine learning model being generated by processing a plurality of training images, associated with the pathology category (see Faust: e.g., --a convolutional neural network that models a hyperdimensional space, the convolutional neural network trained using pathology images.  The platform has one or more processors, and one or more programs.  The one or more program are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions to: determine a region of interest on a pathology slide and a predicted region of interest (ROI) type by classifying a plurality of pathology features abstracted from the pathology slide using the convolutional neural network; and generate, at an interface tool for display on a display device, output indications of the region of interest on a visual representation of the pathology slide and annotations of the predicted region of interest type on the visual representation of the pathology slide.--, in [0005], and [0021], [0028], and [0036]; and, --The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]),
to predict a disease designation based on one or more biomarkers (see Faust: e.g., --Other stains and fixation methods that could change how the slide looks or affect classification include the use of other available stains (e.g., silver stain, H&E+luxol fast blue (LFB), histochemical stains, and so on).  A proprietary stain can be used that improves image analysis….The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups,--, in [0097]-[0098]; and, --Each convolutional neural network may be trained on appropriate data or otherwise configured to classify or predict certain result and/or classify certain input data.  Each convolutional neural network may thus be optimized or fine-tuned for different classification purposes.--, in [0106]),
providing the digital image as an input to the QA machine learning model (see Faust: e.g., Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]);
receiving the disease designation for the digital image as an output from the QA machine learning model (see Faust: e.g., --these tiles can be used to train or re-train one or more convolutional neural networks or one or more layers within same.  Digital pathology platform 110 can use these tiles to incorporate new classes into one or more classification models.  Digital pathology platform 110 can use the tiles to train, validate, and test a convolutional neural network classifier optimized at distinguishing between, for example, two genomically distinct GBM subtypes.  This may allow digital pathology platform 110 to resolve distinct classes (such as tumour classes) that are indistinguishable to the human observer, with applications, for example, in diagnosis, ordering tests or courses of treatment, in providing information such as prognostic correlates, or for identifying appropriate pharmacological or clinical intervention.--, in [0104]; and, -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, {herein prediction scores, or like “undefined” is quality designation} in [0170], [0207], and [0224]);
receiving an external designation for one of the digital image or the target specimen (see Faust: e.g., --neuropathologist (P.D.) annotated digitized slides are used to train CNNs to analyze cell morphology, highlight regions of interest and carry out histology-based brain tumor classifications (FIGS. 5 and 6).--, in [0307]; and, --Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224] -- AI-based tools, when trained with images of non-small cell lung cancers found in The Cancer Genome Atlas (TCGA), can identify novel morphologic features that predict survival.  CNN-based scanning for metastatic tumor foci in lymph nodes achieved substantially lower false-negative rates than pathologists (26.8% vs 7.6%).  With sufficient training, CNN may even offer complementary timely and cost-effective surrogates of molecular biomarkers (e.g., IDH1/2, 1p19q and MGMT status) for certain cases.  Similarly, CNNs may help identify predictive histologic features of responders and help stratify patients to personalized regimens (e.g., immunotherapy).  Lastly, CNNs offer a cost-effective quality assurance, consensus or a timely second opinion to smaller community centers.  CNN-aided pathologic analysis thus offers a promising tool for global implementation of a sustainable personalized medicine program.--, in [0281]);
evaluating the external designation by comparing the disease designation to the external designation (see Faust: e.g., --Diagnoses and slide descriptions rendered by the CNN are compared to a consensus diagnosis provided by 3 board-certified neuropathologists.  Confusion matrixes will also be generated to understand, refine, and reduce specific mis-classifications.  External validation of the CNN's performance through collaborations with independent cancer center may be sought.--, in [0266]-[0270]; and --Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224] -- AI-based tools, when trained with images of non-small cell lung cancers found in The Cancer Genome Atlas (TCGA), can identify novel morphologic features that predict survival.  CNN-based scanning for metastatic tumor foci in lymph nodes achieved substantially lower false-negative rates than pathologists (26.8% vs 7.6%).  With sufficient training, CNN may even offer complementary timely and cost-effective surrogates of molecular biomarkers (e.g., IDH1/2, 1p19q and MGMT status) for certain cases.  Similarly, CNNs may help identify predictive histologic features of responders and help stratify patients to personalized regimens (e.g., immunotherapy).  Lastly, CNNs offer a cost-effective quality assurance, consensus or a timely second opinion to smaller community centers.  CNN-aided pathologic analysis thus offers a promising tool for global implementation of a sustainable personalized medicine program.--, in [0281]); 
Faust however does not explicitly teach the newly added limitation of rejecting the external designation based on the evaluation,
Colley teaches rejecting the external designation based on the evaluation (see Colley: e.g., -- a test suite that instructs the system to query one or more known portions of a record for gender-identifying information, review that information for internal consistency (if more than one portion of the record is considered), and to return that gender as an attribute for the patient may be usable for multiple use cases as a fairly generic test suite.  In another example, the test suite may seek to compare the structured patient data against a set of one or more guidelines, e.g., clinical trial inputs or metrics reflecting general patient population results (e.g., survival, progression, etc.), to determine whether the patient's data is in-line with those guidelines or reflects a potential error or outlier…. validations may be specific to certain use cases based, e.g., on other data extracted from a patient record.  For example, certain types of cancer are gender-specific.  Thus, a quality assurance validation or rule that says "if structured data extracted from the patient record includes an attribute for prostate cancer, then a patient gender of `female` represents an error" is useful for prostate cancer use cases but not 
for other cancers or diseases.--, in [1460]-[1470]; and, -- A quality assurance engineer may want to compare the output of their manually maintained clinical data test suites against externally sourced content programmatically or on an ad-hoc basis.--, in [1479]), {Colley’s “the structured patient data” read on “the external designation”, and “a set of one or more guidelines, e.g., clinical trial inputs or metrics reflecting general patient population results (e.g., survival, progression, etc.)” read on “the disease designation”; and the result of a quality assurance validation or rule that says "if structured data extracted from the patient record includes an attribute for prostate cancer, then a patient gender of `female` represents an error", read on rejecting the external designation based on the evaluation};
	Faust and Colley are combinable as they are in the same field of endeavor:  using the machine learning models to analyzing medical data. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faust’s method using Colley’s teachings by including rejecting the external designation based on the evaluation to Faust’s quality assurance {so that, as Faust pointed out “the false-negative rates of pathologists” as modified by Colley, Faust would reject the false-negative of pathologists as “errors”, or “false” by comparing the external designation of annotations by the pathologists with “the disease designation” predicted by the CNNs}, in order to validate the external disease designation (see Colley: e.g. in [1460]-[1479]); and 
Faust as modified by Colley further disclose outputting a comparison result based on evaluating the external designation by comparing the disease designation to the external designation (see Faust: e.g., --digital pathology system 100 can incorporate critical context specific clinical information (e.g., patient age, tumor location) into its classification algorithm.  A more multi-disciplinary and integrated workflow coupled with good human-based clinical judgement can further improve classification scores.  The system can serve to augment or replace human-based clinical decision making in neuro-oncology.--, in [0269]-[0271]; and, -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224]; also see Colley: e.g., -- a test suite that instructs the system to query one or more known portions of a record for gender-identifying information, review that information for internal consistency (if more than one portion of the record is considered), and to return that gender as an attribute for the patient may be usable for multiple use cases as a fairly generic test suite.  In another example, the test suite may seek to compare the structured patient data against a set of one or more guidelines, e.g., clinical trial inputs or metrics reflecting general patient population results (e.g., survival, progression, etc.), to determine whether the patient's data is in-line with those guidelines or reflects a potential error or outlier…. validations may be specific to certain use cases based, e.g., on other data extracted from a patient record.  For example, certain types of cancer are gender-specific.  Thus, a quality assurance validation or rule that says "if structured data extracted from the patient record includes an attribute for prostate cancer, then a patient gender of `female` represents an error" is useful for prostate cancer use cases but not for other cancers or diseases.--, in [1460]-[1470]; and, -- A quality assurance engineer may want to compare the output of their manually maintained clinical data test suites against externally sourced content programmatically or on an ad-hoc basis.--, in [1479]).

Re Claim 10, Faust as modified by Colley further disclose the comparison result is a discrepancy indication (see Faust: e.g., --Diagnoses and slide descriptions rendered by the CNN are compared to a consensus diagnosis provided by 3 board-certified neuropathologists.  Confusion matrixes will also be generated to understand, refine, and reduce specific mis-classifications.  External validation of the CNN's performance through collaborations with independent cancer center may be sought.--, in [0266]-[0270])

Re Claim 11, Faust as modified by Colley further disclose determining a discrepancy level based on the discrepancy indication (see Faust: e.g., --digital pathology system 100 can incorporate critical context specific clinical information (e.g., patient age, tumor location) into its classification algorithm.  A more multi-disciplinary and integrated workflow coupled with good human-based clinical judgement can further improve classification scores.  The system can serve to augment or replace human-based clinical decision making in neuro-oncology.--, in [0269]-[0271]; and, -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224]);
. generating a warning if the discrepancy level is below a threshold; and generating a trigger if the discrepancy level is above the threshold (see Faust: e.g., -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224]; and, -- the predicted region of interest type, and optionally a surface map showing a basis of the prediction for the predicted region of interest type; and visually annotating the pathology image using an interface tool with the output indications.--, in [0020]-[0021], and, -- Unlike the predictions scores that force classification based on the trained classes, the t-SNE classification allows unknown cases (e.g., B--Hemnagioblasotma) to be classified as "undefined" and alert the physician or researcher to more careful examine the case.--, in [0256]).

Re Claim 12, Faust as modified by Colley further disclose wherein the trigger comprises at least one of a manual re-designation of the digital image or a generation of an alert (see Faust: e.g., -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224]; and, -- the predicted region of interest type, and optionally a surface map showing a basis of the prediction for the predicted region of interest type; and visually annotating the pathology image using an interface tool with the output indications.--, in [0020]-[0021], and, -- Unlike the predictions scores that force classification based on the trained classes, the t-SNE classification allows unknown cases (e.g., B--Hemnagioblasotma) to be classified as "undefined" and alert the physician or researcher to more careful examine the case.--, in [0256]).

Re Claim 13, Faust as modified by Colley further disclose wherein the disease designation is at least one of a cancer detection, cancer grade, cancer origin, diagnosis, a presence or absence of a microorganism, specimen type, cancer type, cancer status, tumor size, lesions risk level, or grade (see Faust: e.g., -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224], and, --neuropathologist (P.D.) annotated digitized slides are used to train CNNs to analyze cell morphology, highlight regions of interest and carry out histology-based brain tumor classifications (FIGS. 5 and 6).--, in [0307]).

Re Claim 14, Faust as modified by Colley further disclose wherein the QA machine learning model is trained based on the presence, absence, or degree of a disease designation in each training image (see Faust: e.g., --The 9- and 13-class image classifier can be used to identify areas classified as lesion (not normal) in the TCGA images and generate a separate 2-class IDH-classifier CNN.  The 9- and 13-class CNN are used to generate new "lesional/tumor" tiles that reach a prediction score of 85% (an example high cut-off), are taken to represent an area of the slide with tumor.  Diagnosis information (or molecular information or clinical information) can be used to make new training classes and digital pathology platform 110 can use deep learning to differentiate between the different tumor types/molecular subclasses in TCGA.--, in [0263]-[0264]; -- digital pathology system 100 can be used and the system 100 does not require initial pathologist triaging or pre-selection of cases and carries out classification on a diverse set of normal and lesional tissue types with extremely rare misclassifications.  Several visualization tools are integrated to allow final human review and approval of computer driven decision making.  These outputs also provide intuitive detailed analysis of tissue specimens that could also allow researcher to ask novel basic and translational research questions.  For example, in addition to classic morphology-based classification of brain tumors, the automated approach allows for morphogenomic correlations and training on clinically annotated and actionable variables (e.g., response to specific treatments).--, in [0273],and, --CNNs deconstruct images into pixels and then sequentially aggregate them to form shapes (e.g., lines) and specific features (e.g. nuclei) for objective classification (FIG. 18).  When given enough clinically and genomically well-annotated training images, CNNs can learn to resolve subtle features, not reliably discernible to the human eye.  For example, AI-based tools, when trained with images of non-small cell lung cancers found in The Cancer Genome Atlas (TCGA), can identify novel morphologic features that predict survival.  CNN-based scanning for metastatic tumor foci in lymph nodes achieved substantially lower false-negative rates than pathologists (26.8% vs 7.6%).--, in [0282] {herein  “extremely rare misclassifications”, and “lower false-negative rates” is a quality designation}; similarly also see: -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, {herein prediction scores, or like “undefined” si quality designation} in [0170], [0207], and [0224]).

Re Claim 15, Faust as modified by Colley further disclose the external designation is at least one of a manual designation or an automated designation (see Faust: e.g., -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224], and, --neuropathologist (P.D.) annotated digitized slides are used to train CNNs to analyze cell morphology, highlight regions of interest and carry out histology-based brain tumor classifications (FIGS. 5 and 6).--, in [0307]).

Re Claim 16, Faust as modified by Colley further disclose generating a notification based on the comparison result if the comparison result is a discrepancy designation (see Faust: e.g., -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, in [0170], [0207], and [0224], and, --neuropathologist (P.D.) annotated digitized slides are used to train CNNs to analyze cell morphology, highlight regions of interest and carry out histology-based brain tumor classifications (FIGS. 5 and 6).--, in [0307] -- the predicted region of interest type, and optionally a surface map showing a basis of the prediction for the predicted region of interest type; and visually annotating the pathology image using an interface tool with the output indications.--, in [0020]-[0021], and, -- Unlike the predictions scores that force classification based on the trained classes, the t-SNE classification allows unknown cases (e.g., B--Hemnagioblasotma) to be classified as "undefined" and alert the physician or researcher to more careful examine the case.--, in [0256]).

Re Claim 17, Faust as modified by Colley further disclose an external designation is provided by a health care professional, a third-party entity, or a secondary system see Faust: e.g., --Diagnoses and slide descriptions rendered by the CNN are compared to a consensus diagnosis provided by 3 board-certified neuropathologists.  Confusion matrixes will also be generated to understand, refine, and reduce specific mis-classifications.  External validation of the CNN's performance through collaborations with independent cancer center may be sought.--, in [0266]-[0270]).

Re Claim 18, Faust as modified by Colley further disclose outputting a visual indicator corresponding to the comparison result (see Faust: e.g., --a convolutional neural network that models a hyperdimensional space, the convolutional neural network trained using pathology images.  The platform has one or more processors, and one or more programs.  The one or more program are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions to: determine a region of interest on a pathology slide and a predicted region of interest (ROI) type by classifying a plurality of pathology features abstracted from the pathology slide using the convolutional neural network; and generate, at an interface tool for display on a display device, output indications of the region of interest on a visual representation of the pathology slide and annotations of the predicted region of interest type on the visual representation of the pathology slide.--, in [0005], and [0021], [0028], and [0036]).

	Re Claim 19, Faust as modified by Colley further disclose receiving a plurality of additional comparison results; and generating a report based on the comparison result and the additional comparison results, the report comprising at least one of a type of discordance, type of concordance, number of discordances rectified to be concordant, or follow-up discordance (see Faust: e.g., --Diagnoses and slide descriptions rendered by the CNN are compared to a consensus diagnosis provided by 3 board-certified neuropathologists.  Confusion matrixes will also be generated to understand, refine, and reduce specific mis-classifications.  External validation of the CNN's performance through collaborations with independent cancer center may be sought.--, in [0266]-[0270] , and, --digital pathology system 100 can incorporate critical context specific clinical information (e.g., patient age, tumor location) into its classification algorithm.  A more multi-disciplinary and integrated workflow coupled with good human-based clinical judgement can further improve classification scores.  The system can serve to augment or replace human-based clinical decision making in neuro-oncology.--, in [0269]-[0271]).

	Re Claim 20, claims 20 is the corresponding system claim to claim 9 respectively. Thus, claim 20 is rejected for the similar reasons as for claim 9. Furthermore, Faust as modified by Colley further disclose a system for processing electronic images, the system comprising: at least one memory storing instructions; and at least one processor executing the instructions to perform the operations of the method (see Faust: e.g., in [0325]).



Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Faust (US 20200272864 A1, DATE FILED: November 6, 2018); and in view of SALTZ (US 20200126207 A1).
Re Claim 1, Faust discloses a computer-implemented method for processing electronic images (see Faust: e.g., in [0219]-[0220], and [0263]-[0266]), the method comprising:
receiving a digital image corresponding to a target specimen associated with a pathology category, wherein the digital image is an image of human tissue and/or an image algorithmically generated to replicate human tissue (see Faust: e.g., -- The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]; --These plots allow visualization of the internal organization of the training CNN.  Each class is colour coded for convenience and randomly selected representative images from each cluster/class are shown.  B. Intriguing, this data-driven map shows a non-random organization.  In addition to anuclear (left circle, cluster 824), normal (bottom circle, cluster 822) and lesional (right circle, cluster 826) tissue clusters, there is a there is an additional trend towards non-neuroepithelial and cohesive epitheliod lesions as you move upwards within the red cluster.  C. t-SNE-based classification using by overlaying lesional image tiles of test cases (dark diamonds 814).  The diamonds 814 on the schwannoma (in oval 830 in C) and glioma (in oval 840 in D) test cases land correctly on the diagnostic region of the training images used to generate the t-SNE.--, in [0219]-[0220], and, --580 H&E stained digital WSI from the TCGA database may be used to automate generation and selection of 179,470 lesional image patches (1024.times.1024 pixel) and used them to train, validate and test a CNN classifier optimized at distinguishing between these two genomically distinct GBM subtypes. …using a training set of 76,000 genomically-annotated images from the TCGA low grade glioma dataset.  The described automated approach can be used to rapidly expand the CNN to resolve distinct tumor classes that are even indistinguishable to the human observer.  A resource housing a comprehensive slide cohort that spans the vast majority of tumor types and classes with full genomic annotations and near complete clinical follow-up as well as the automated approach to expand train images to reach over 10,000,000 image tiles that span the vast majority of diagnostic tumor classes in neuropathology.--, in [0263]-[0266]), and
determining a quality control (QC) machine learning model, the QC machine learning model being generated by processing a plurality of training images, associated with the pathology category (see Faust: e.g., --a convolutional neural network that models a hyperdimensional space, the convolutional neural network trained using pathology images.  The platform has one or more processors, and one or more programs.  The one or more program are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions to: determine a region of interest on a pathology slide and a predicted region of interest (ROI) type by classifying a plurality of pathology features abstracted from the pathology slide using the convolutional neural network; and generate, at an interface tool for display on a display device, output indications of the region of interest on a visual representation of the pathology slide and annotations of the predicted region of interest type on the visual representation of the pathology slide.--, in [0005], and [0021], [0028], and [0036]; and, --The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]),
Faust however does not explicitly disclose to predict a quality designation based on one or more artifacts,
SALTZ teaches {applying a neural network model} to predict a quality designation based on one or more artifacts (see Saltz: e.g., -- Test images are received to iteratively classify segmented data portions based on an object associated with the test images, using the trained classification model.  The segmentation quality of segmented objects in the test images is predicted based on the trained classification model.--, in abstract, [0008], [0014], [0019], [0120]-[0121]);
Faust and SALTZ are combinable as they are in the same field of endeavor:  using the machine learning models to analyzing slide images of pathology specimen. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faust’s method using SALTZ’s teachings by including to predict a quality designation based on one or more artifacts to Faust’s machine learning model in order to determine the quality of analyzing slide images of pathology specimen based on one or more artifacts (see Saltz: e.g. in abstract, [0008], [0014], [0019], [0120]-[0121]);
Faust as modified by SALTZ further disclose providing the digital image as an input to the QC machine learning model (see Faust: e.g., Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]);
receiving the quality designation for the digital image as an output from the QC machine learning model (see Faust: e.g., --The 9- and 13-class image classifier can be used to identify areas classified as lesion (not normal) in the TCGA images and generate a separate 2-class IDH-classifier CNN.  The 9- and 13-class CNN are used to generate new "lesional/tumor" tiles that reach a prediction score of 85% (an example high cut-off), are taken to represent an area of the slide with tumor.  Diagnosis information (or molecular information or clinical information) can be used to make new training classes and digital pathology platform 110 can use deep learning to differentiate between the different tumor types/molecular subclasses in TCGA.--, in [0263]-[0264]; -- digital pathology system 100 can be used and the system 100 does not require initial pathologist triaging or pre-selection of cases and carries out classification on a diverse set of normal and lesional tissue types with extremely rare misclassifications.  Several visualization tools are integrated to allow final human review and approval of computer driven decision making.  These outputs also provide intuitive detailed analysis of tissue specimens that could also allow researcher to ask novel basic and translational research questions.  For example, in addition to classic morphology-based classification of brain tumors, the automated approach allows for morphogenomic correlations and training on clinically annotated and actionable variables (e.g., response to specific treatments).--, in [0273],and, --CNNs deconstruct images into pixels and then sequentially aggregate them to form shapes (e.g., lines) and specific features (e.g. nuclei) for objective classification (FIG. 18).  When given enough clinically and genomically well-annotated training images, CNNs can learn to resolve subtle features, not reliably discernible to the human eye.  For example, AI-based tools, when trained with images of non-small cell lung cancers found in The Cancer Genome Atlas (TCGA), can identify novel morphologic features that predict survival.  CNN-based scanning for metastatic tumor foci in lymph nodes achieved substantially lower false-negative rates than pathologists (26.8% vs 7.6%).--, in [0282] {herein  “extremely rare misclassifications”, and “lower false-negative rates” is a quality designation}; similarly also see: -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides 
classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, {herein prediction scores, or like “undefined” si quality designation} in [0170], [0207], and [0224] ; also see Saltz: e.g., -- The segmentation quality of segmented objects in the test images is predicted based on the trained classification model.--, in [0008], [0014], [0019], [0120]-[0121]); and,
	
determining a quality assurance (QA) machine learning model different than the QC machine learning model, the QA machine learning model being generated by processing a plurality of training images, associated with the pathology category (see Faust: e.g., --a convolutional neural network that models a hyperdimensional space, the convolutional neural network trained using pathology images.  The platform has one or more processors, and one or more programs.  The one or more program are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions to: determine a region of interest on a pathology slide and a predicted region of interest (ROI) type by classifying a plurality of pathology features abstracted from the pathology slide using the convolutional neural network; and generate, at an interface tool for display on a display device, output indications of the region of interest on a visual representation of the pathology slide and annotations of the predicted region of interest type on the visual representation of the pathology slide.--, in [0005], and [0021], [0028], and [0036]; and, --The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]), 
to predict a disease designation based on one or more biomarkers (see Faust: e.g., --Other stains and fixation methods that could change how the slide looks or affect classification include the use of other available stains (e.g., silver stain, H&E+luxol fast blue (LFB), histochemical stains, and so on).  A proprietary stain can be used that improves image analysis….The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups,--, in [0097]-[0098]; and, --Each convolutional neural network may be trained on appropriate data or otherwise configured to classify or predict certain result and/or classify certain input data.  Each convolutional neural network may thus be optimized or fine-tuned for different classification purposes.--, in [0106]),
providing the digital image as an input to the QA machine learning model based on the Quality designation being an approved Quality designation (see Faust: e.g., --The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]), and 
receiving the disease designation for the digital image as an output from the QA machine learning model (see Faust: e.g., --The digital slides may be used to train one or more CNNs or other training models.  The digital slides may be associated or annotated with the data reflecting proteomic or molecular signatures.  Digital pathology platform 110 may use one or more CNNs to classify one or more digital slides or images or parts thereof or regions of interest.  Digital pathology platform 110 may use data reflecting proteomic or molecular signatures, prognostic data, clinical data, classification data, or other annotations to train, re-train, or validate one or more CNNs or other training models.  The CNNs or other training models can be used to classify or annotate new slides or images or uncover proteomic or molecular signatures, biomarkers, or other clinically or molecularly relevant subgroups, for example, sub-types of IDH-wt glioblastoma (GBM) types or proteomic sub-groups representing gliomas driven by pathways amenable to pharmacological inhibition.--, in [0097]-[0100]).



Re Claim 3,  Faust as modified by SALTZ further disclose the pathology category is one of histology, cytology, frozen section, or immunohistochemistry (see Saltz: e.g., -- digital histopathology image analysis and other applications implementing image analysis have resulted in the development of numerous detection classification and segmentation methods for nuclei and other micro-anatomic features and structures.  Reliability and performance of such micro-anatomic structure detection, classification and segmentation system and methods vary from specimen to specimen with performance depending on various factors including tissue preparation, staining and imaging.  A robust error assessment stage can play a role in assessing quality of micro-anatomic structure detection, classification and segmentation, and essentially facilitating an end-to-end process for whole slide image analysis and quality control of the image analysis process.--, in [0003], [0007], [0044], also see: -- nuclear missiles verses other types missiles) by comparing the results of applying the disclosed process on two different types.  For example, when applied to certain cancer types and their respective cell nuclei, the disclosed quality assessment system and method performs better when applied to the images with less heterogeneity of nuclei appearance and more consistent texture characteristics.--, in [0046] {cell and cell nuclei, or nuclear characteristics is cytology}, [0058]). 
Re Claim 4, Faust as modified by SALTZ further disclose the QC machine learning model is trained such that its parameters are set to detect the presence, absence, or degree of an artifact in each training image (see Faust: e.g., --The 9- and 13-class image classifier can be used to identify areas classified as lesion (not normal) in the TCGA images and generate a separate 2-class IDH-classifier CNN.  The 9- and 13-class CNN are used to generate new "lesional/tumor" tiles that reach a prediction score of 85% (an example high cut-off), are taken to represent an area of the slide with tumor.  Diagnosis information (or molecular information or clinical information) can be used to make new training classes and digital pathology platform 110 can use deep learning to differentiate between the different tumor types/molecular subclasses in TCGA.--, in [0263]-[0264]; -- digital pathology system 100 can be used and the system 100 does not require initial pathologist triaging or pre-selection of cases and carries out classification on a diverse set of normal and lesional tissue types with extremely rare misclassifications.  Several visualization tools are integrated to allow final human review and approval of computer driven decision making.  These outputs also provide intuitive detailed analysis of tissue specimens that could also allow researcher to ask novel basic and translational research questions.  For example, in addition to classic morphology-based classification of brain tumors, the automated approach allows for morphogenomic correlations and training on clinically annotated and actionable variables (e.g., response to specific treatments).--, in [0273],and, --CNNs deconstruct images into pixels and then sequentially aggregate them to form shapes (e.g., lines) and specific features (e.g. nuclei) for objective classification (FIG. 18).  When given enough clinically and genomically well-annotated training images, CNNs can learn to resolve subtle features, not reliably discernible to the human eye.  For example, AI-based tools, when trained with images of non-small cell lung cancers found in The Cancer Genome Atlas (TCGA), can identify novel morphologic features that predict survival.  CNN-based scanning for metastatic tumor foci in lymph nodes achieved substantially lower false-negative rates than pathologists (26.8% vs 7.6%).--, in [0282] {herein  “extremely rare misclassifications”, and “lower false-negative rates” is a quality designation}; similarly also see: -- Diagnoses and slide descriptions rendered by a CNN are compared to a consensus diagnosis provided by 3 board-certified pathologist with extensive neuropathology training.  Where possible, immunostaining was also used as an additional measure of the "ground truth".  For each slide, a classifier generates three possible outputs: (i) a list of the amounts and types of normal tissue types present, (ii) lesion type (e.g. if present) or (iii) signals uncertainty ("undefined").  The classifier concurred with the pathologist final diagnosis in 70% of cases.  There was an error rate of 6% and a "undefined" class prediction of 24%.  Importantly, many of the slides classified as "undefined" represented tumor types that have not yet been included in the CNN (e.g., Hemangioblastoma).--, {herein prediction scores, or like “undefined” si quality designation} in [0170], [0207], and [0224] ; also see Saltz: e.g., -- The segmentation quality of segmented objects in the test images is predicted based on the trained classification model.--, in [0008], [0014], [0019], [0120]-[0121]).

Re Claim 5, Faust as modified by SALTZ further disclose automatically generating a notification based on quality characteristic, the notification comprising an artifact presence, absence, or degree designation (see Faust: e.g., -- the predicted region of interest type, and optionally a surface map showing a basis of the prediction for the predicted region of interest type; and visually annotating the pathology image using an interface tool with the output indications.--, in [0020]-[0021], and, -- Unlike the predictions scores that force classification based on the trained classes, the t-SNE classification allows unknown cases (e.g., B--Hemnagioblasotma) to be classified as "undefined" and alert the physician or researcher to more careful examine the case.--, in [0256]).

Re Claim 6, Faust as modified by SALTZ further disclose outputting the quality designation of the digital image further comprises a visual indicator corresponding to an artifact of the digital image (see Faust: e.g., -- the interface tool can present a display that includes the original slide (e.g., hematoxylin and eosin (H&E) stained), a false colour slide showing the identified regions of interest, an overlay of these two, and/or a legend indicating the predicted ROI type and associated false colour.--, in [0025], and [0091]).

Re Claim 7, Faust as modified by SALTZ further disclose wherein outputting the quality designation of the digital image further comprises generating a report comprising at least one of a type of artifact found, a number of artifacts found, clinical impact of an artifact found, a time to rectify an artifact, potential pattern, or correlation in a plurality of artifacts (see Faust: e.g., -- the interface tool can present a display that includes the original slide (e.g., hematoxylin and eosin (H&E) stained), a false colour slide showing the identified regions of interest, an overlay of these two, and/or a legend indicating the predicted ROI type and associated false colour.--, in [0025], and [0091]).

Re Claim 8, Faust as modified by SALTZ further disclose the one or more artifacts comprise a missing tissue, a glass crack, a bubble, a blur amount, a missing tissue, a folded tissue, a line, a scratch, dust, pen, or a stain amount (see Faust: e.g., -- the original slide (e.g., hematoxylin and eosin (H&E) stained), a false colour slide showing the identified regions of interest, an overlay of these two, and/or a legend indicating the predicted ROI type and associated false colour.--, in [0091]; and, 
-- CNN unit 123 associated with a storage device 120 can process the tiles of pathology images, for example, to remove trends, noise, and artifacts, and can reconstruct each tile from the remaining components.  CNN unit 123 can extract features from the image or tile data using one or more feature extraction methods.  This can produce a vector of histological features.  CNN unit 123 can select features from the features extracted from the images or tiles.--, in [0152]).

	






Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667